750 N.W.2d 211 (2008)
RUSSELL PLASTERING COMPANY, Plaintiff, Counter-Defendant-Appellee,
v.
MICHIGAN CONSTRUCTION INDUSTRY MUTUAL INSURANCE COMPANY, Defendant, Counter-Plaintiff-Appellant, and
Chlystek & White Services, Inc. and Timothy Kuiper, Defendants.
Docket No. 136099. COA No. 274049.
Supreme Court of Michigan.
June 23, 2008.
*212 On order of the Court, the application for leave to appeal the February 21, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.